DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/21/2022.  Claims 1 – 2, 4 – 8, 10, 12 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 2, 4 – 8, 10, 12 – 20 renumbered as 1 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 14 - 15, filed 06/21/2022, with respect to claims 1 – 2, 4 – 8, 10, 12 – 15 have been fully considered and are persuasive.  The rejections of claims 1 – 2, 4 – 8, 10, 12 – 15 have been withdrawn. 
The prior art discloses performing garbage collection based on performance measurements base on how many valid and invalid memory pages are present.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 16)	“…wherein the total performance of the memory system indicates a sum of a garbage collection operation performance and a foreground operation performance in the memory system, wherein the garbage collection operation performance is based on at least one of copying valid pages of victim blocks into a target block and erasing the data of the victim blocks, wherein the foreground operation performance is based on at least one of performing a read operation and performing a write operation, and wherein the performance requirement includes a read throughput and a write throughput of the memory system in a sustain state having the free storage space to maintain the foreground operation performance at a desired level, and a dirty state in which the free storage space is insufficient to maintain the foreground operation performance at the desired level.”
Claim 18 is allowed for containing similar language allowed in claim 16.
All remaining claims are allowed for being dependent on an allowed base claim thus incorporating the indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136